DETAILED ACTION
This is the first action on the merits for application 16706641 filed on 12/06/2019.  Claims 1-10 are pending.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites "a first annular groove"; "a first blind hole" in line 35, 36 respectively should read -- the first annular groove--; -- the first blind hole-- because these limitations have claimed in previous line. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first annular groove"; “the first blind hole” in line 21, 23 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record alone or in combination neither discloses nor renders obvious a two-speed transmission system integrated with an inner rotor hub motor; specifically, “a first excitation coil which is provided in the first annular groove: a first magnet yoke; a first spring which is provided in the first blind hole; a second electromagnetic brake casing which is fixedly connected to the second planetary carrier, and is circumferentially and uniformly provided with a plurality of second blind holes; a second excitation coil; a second magnet yoke;  a second spring which is provided in the second blind hole; and a friction disk which is provided between the first magnet yoke and the second magnet yoke with clearance and fixedly connected to the second inner ring gear; wherein: the second inner ring gear is rotatably supported on the first electromagnetic brake casing; the first electromagnetic brake casing is circumferentially provided with a first annular groove; and a radially inner side of the first annular groove is circumferentially and uniformly provided with a first blind hole; a space is provided between the first magnet yoke and the first excitation coil; one end of the first spring abuts against a bottom of the first blind hole, and the other end of the first spring is fixedly connected to the first magnet yoke; a space is provided between the second excitation coil and the second electromagnetic brake casing; one end of the second spring abuts against a bottom of the second blind hole, and the other end of the second spring is fixedly connected to the second magnet yoke; and wherein the first excitation coil and the second excitation coil are selectively energized or de-energized to enable the friction disk to selectively press against the first magnet yoke or the second magnet yoke” and in combination with the remaining structure of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sullivan (US 2020/0141477) discloses motor with motor case 40, 58 ring gear, carrier 52, sun gear 60; second planetary gearset 70,72, 82 with brakes 84,88. 
Tan (CN109572388 cited from IDS) discloses motor case 3-2; first carrier 3-17; first sun 3-18; first ring 3-15; motor shaft 3-10, second carrier 3-22; second sun 3-22; second ring 3-24, brake 4-1. 
Chou (US 20160111937) discloses motor with gearset and brake 14.
Tan (CN 109398069) discloses motor and two planetary gearset. 
Duan (CN 110067837) discloses motor having two planetary gearset and two brakes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659